DETAILED ACTION
Status of Claims:  
Claims 1-20 are pending.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Nov. 9, 2021 has been entered.  Applicant’s amendments to the Drawings have overcome each and every objection previously set forth in the non-Final Office Action mailed Jun. 24, 2021.

Response to Arguments
Applicant's arguments filed Nov. 9, 2021 have been fully considered but they are not persuasive. 

Applicant argues that the prior art fails to disclose or suggest a second pressure transducer at least partially located inside an air plenum because the Duden sensor circuitry and sensor housing is located completely outside of the space outside of air inlet pipe 140. This argument is not persuasive because the instant Specification does not require sensor circuitry and sensor housing to be at least partially located inside an air plenum. On the contrary, in light of the Specification and Fig. 2A and 4, it is interpreted that components for connection, such as fittings, are considered part of the pressure transducer and therefore the broadest reasonable interpretation of “a second pressure transducer at 

Applicant argues that the prior art fails to disclose or suggest a first pressure transducer at least partially located inside the air inlet conduit because Duden fails to disclose or suggest that the sensors 1325 measure pressure. This argument is not persuasive because the Duden sensors 1325, 1100, as well as sensors 320, 800, 1200, are disclosed to represent various types of sensors including for pressure measurement (see Duden, col. 5, lines 6-11; col. 7, line 20; col. 9, lines 21-24), where these sensors are distributed in the water treatment system (see Duden, col. 4, lines 54-56; col. 9, lines 11-12; Fig. 3, 10 and 13), and thus the Duden sensors 1325 teach a first pressure transducer at least partially located inside an air inlet conduit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duden et al. (US 9,678,091 B2).

Regarding claim 1, Duden teaches an aeration diffuser system (see Fig. 13-14; col. 10, lines 13-39), comprising: 
an air inlet conduit (an air inlet conduit 1305 and air inlet pipe 140) defining an orifice (orifice 150); 
an air plenum coupled to the air inlet conduit at the orifice, such that the air plenum and the air inlet conduit are in fluid communication (the space outside of air inlet pipe 140 which extends to a diffuser membrane 110 and the diffuser body 120) (see Fig. 14); 
a diffuser secured to a top of the air plenum (the diffuser membrane 110); and 
a plurality of pressure transducers comprising: 
a first pressure transducer at least partially located inside the air inlet conduit (sensors 1325, which can be for pressure measurement, and where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 13; col. 9, line 54; col. 5, lines 6-11; col. 7, line 20; col. 9, lines 21-24), and 
a second pressure transducer at least partially located inside the air plenum (sensor 1400, where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 14).

Regarding claim 2, Duden teaches the aeration diffuser system of claim 1, wherein the first pressure transducer and the second pressure transducer are in electrical communication with a controller comprising a processor programmed or configured to determine a first headloss through the dif from that distribution pipe pressure; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30, 40-41 and 49-51; claim 2).

Regarding claim 9, Duden teaches a wastewater treatment system (see Fig. 13-14; col. 9, lines 48-59; col. 10, lines 13-39) comprising: 
a basin (a tank 1310); and 
an aeration diffuser system positioned in the basin, comprising: 
an air inlet conduit (an air inlet conduit 1305 and air inlet pipe 140) defining an orifice (orifice 150), 
an air plenum coupled to the air inlet conduit at the orifice, such that the air plenum and the air inlet conduit are in fluid communication (the space outside of air inlet pipe 140 which extends to a diffuser membrane 110 and the diffuser body 120) (see Fig. 14), 
a diffuser secured to a top of the air plenum (the diffuser membrane 110), and 
a plurality of pressure transducers comprising: 
a first pressure transducer at least partially located inside the air inlet conduit (sensors 1325, which can be for pressure measurement, and where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include 
a second pressure transducer at least partially located inside the air plenum (sensor 1400, where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 14).

Regarding claim 10, Duden teaches the wastewater treatment system of claim 9, further comprising a controller in electrical communication with the first pressure transducer and the second pressure transducer, the controller comprising a processor programmed or configured to determine a first headloss through the orifice based on pressure readings from the first pressure transducer and the second pressure transducer (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor; ODP may be determined by measuring the pressure in the distribution pipe feeding the diffuser 100 and subtracting Pdif from that distribution pipe pressure; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30, 40-41 and 49-51; claim 2).

Regarding claim 13, Duden teaches the wastewater treatment system of claim 10, wherein the first pressure transducer and the second pressure transducer are not in fluid communication with the controller (see Duden, Fig. 13-14).

Regarding claim 14, Duden teaches the wastewater treatment system of claim 9, wherein the basin is filled with wastewater (see Duden, Fig. 13 depicting a tank 1310 filled with wastewater 1315).

Regarding claim 15, Duden teaches a method of monitoring a wastewater treatment system (see Fig. 6 and 13-14; col. 10, lines 13-39), comprising: 
arranging an aeration diffuser system in a basin (a tank 1310) (see Fig. 13), the aeration diffuser system comprising: 
an air inlet conduit (an air inlet conduit 1305 and air inlet pipe 140) defining an orifice (orifice 150), 
an air plenum coupled to the air inlet conduit at the orifice, such that the air plenum and the air inlet conduit are in fluid communication (the space outside of air inlet pipe 140 which extends to a diffuser membrane 110 and the diffuser body 120) (see Fig. 14), 
a diffuser secured to a top of the air plenum (the diffuser membrane 110), and 
a plurality of pressure transducers comprising: 
a first pressure transducer at least partially located inside the air inlet conduit (sensors 1325, which can be for pressure measurement, and where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 13; col. 9, line 54; col. 5, lines 6-11; col. 7, line 20; col. 9, lines 21-24), and 
a second pressure transducer at least partially located inside the air plenum (sensor 1400, where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 14); 

determining a first head loss through the orifice based on pressure readings from the first pressure transducer and the second pressure transducer (ODP may be determined by measuring the pressure in the distribution pipe feeding the diffuser 100 and subtracting Pdif from that distribution pipe pressure) (see Duden, col. 10, lines 40-41 and 49-51).

Regarding claim 16, Duden teaches the method of claim 15, wherein the first pressure transducer and the second pressure transducer are in electrical communication with a controller comprising a processor programmed or configured to determine the first headloss through the orifice (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor; ODP may be determined by measuring the pressure in the distribution pipe feeding the diffuser 100 and subtracting Pdif from that distribution pipe pressure; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30, 40-41 and 49-51; claim 2).

Regarding claim 19, Duden teaches the method of claim 15, further comprising submerging the first pressure transducer and the second pressure transducer in wastewater (the gas conducting device is submerged, and the sensor connected to gas conducting device is submerged (see Duden, Abstract); Fig. 13 of Duden depicts the diffusers as being submerged).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duden et al. (US 9,678,091 B2).

Regarding claim 3, Duden teaches the aeration diffuser system of claim 2.
Duden does not explicitly teach the system further comprising a third pressure transducer located external to the air inlet conduit, the air plenum, and the diffuser.
However, Duden teaches a third pressure determination (subtracting from Pdif the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane requires determining the latter pressure) (see col. 10, lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden system to comprise a third pressure transducer, such as sensors 1325, 1400 of Duden, located external to the air inlet conduit, the air plenum, and the diffuser, to thus determine the pressure at the same submergence in the wastewater tank as the diffuser membrane to produce bubbles from a bubble with substantially zero head loss in order to determine DWP (see Duden, col. 10, lines 44-49), because Duden teaches that a sensor may be used for measuring pressure (sensors 1325, 1400) and thus the combination achieves predictable results to determine DWP for Duden.

Regarding claim 4, Duden teaches the aeration diffuser system of claim 3, wherein the third pressure transducer is in electrical communication with the controller (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30) to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer (DWP is determined by dif the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 10, lines 44-49; claim 2).

Regarding claim 5, Duden teaches the aeration diffuser system of claim 4, wherein the processor is programmed or configured to initiate a maintenance operation based on the first headloss and/or the second headloss (the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor, and to make the value available to a user; the limitations “initiate a maintenance operation” is broadly interpreted to include any processor function which may start maintenance operations, such as the value prompting a replacement of the diffuser membrane) (see Duden, claim 2; col. 10, lines 5-6).

Regarding claim 11, Duden teaches the wastewater treatment system of claim 10.
Duden does not explicitly teach the aeration diffuser system further comprising a third pressure transducer located external to the air inlet conduit, the air plenum, and the diffuser, and wherein the second pressure transducer and the third pressure transducer are in electrical communication with the controller, and the processor is programmed or configured to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer.
However, Duden teaches a third pressure determination used by the processor to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer  (subtracting from Pdif the pressure needed to produce bubbles from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden system to comprise a third pressure transducer, such as sensors 1325, 1400 of Duden, located external to the air inlet conduit, the air plenum, and the diffuser, to thus determine the pressure at the same submergence in the wastewater tank as the diffuser membrane to produce bubbles from a bubble with substantially zero head loss in order to determine DWP (see Duden, col. 10, lines 44-49), because Duden teaches that a sensor may be used for measuring pressure (sensors 1325, 1400) and thus the combination achieves predictable results to determine DWP for Duden.
Thus, in using a pressure transducer configured as taught by Duden to determine the third pressure, the third pressure transducer is in electrical communication with the controller (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30) to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer (DWP is determined by subtracting from Pdif the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 10, lines 44-49; claim 2).

Regarding claim 12, Duden teaches the wastewater treatment system of claim 11, wherein the processor is programmed or configured to initiate a maintenance operation based on the first headloss 

Regarding claim 17, Duden teaches the method of claim 16.
Duden does not explicitly teach the aeration diffuser system further comprising a third pressure transducer located external to the air inlet conduit, the air plenum, and the diffuser, and wherein the second pressure transducer and the third pressure transducer are in electrical communication with the controller, and the processor is programmed or configured to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer.
However, Duden teaches a third pressure determination used by the processor to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer  (subtracting from Pdif the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane requires determining the latter pressure) (see col. 10, lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden system to comprise a third pressure transducer, such as sensors 1325, 1400 of Duden, located external to the air inlet conduit, the air plenum, and the diffuser, to thus determine the pressure at the same submergence in the wastewater tank as the diffuser membrane to produce bubbles from a bubble with substantially zero head loss in order to determine DWP (see Duden, col. 10, lines 44-49), 
Thus, in using a pressure transducer configured as taught by Duden to determine the third pressure, the third pressure transducer is in electrical communication with the controller (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30) to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer (DWP is determined by subtracting from Pdif the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 10, lines 44-49; claim 2).

Regarding claim 18, Duden teaches the method of claim 17, wherein the method further comprises determining when to initiate a maintenance operation on the aeration diffuser system with the processor based on the first headloss and the second headloss (the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor, and to make the value available to a user; the limitations “initiate a maintenance operation” is broadly interpreted to include any processor function which may start maintenance operations such as the value prompting a replacement of the diffuser membrane, such as the value prompting a replacement of the diffuser membrane) (see Duden, claim 2; col. 10, lines 5-6).

Claims 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duden et al. (US 9,678,091 B2) as applied to claims 1 and 15 above, and further in view of Fujiwara (US 5,657,405 A).

Regarding claim 6, Duden teaches the aeration diffuser system of claim 1, wherein the first pressure transducer and/or the second pressure transducer comprise a pressure sensing element (a probe 1410 and pressure measuring sensor circuitry within a sensor housing 1405; sensors 1325 are of the type in Fig. 11, a sensor 1100 comprises a housing 1105 and a probe 1110) (see Duden, col. 10, lines 24-26; col. 9, lines 54-56; col. 7, lines 61-65; Fig. 11 and 14).
Duden does not explicitly teach the pressure sensing elements being ceramic.
Fujiwara teaches a pressure transducer comprising a ceramic pressure sensing element (the material of the pressure sensor detection tip (diaphragm 12) can be any of (a) stainless steel, hastelloy; (b) glass/ceramic material) (see col. 8, lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden pressure sensing elements to be ceramic as taught by Fujiwara because such a pressure sensing element material is known in the art and thus the modified pressure transducer achieves predictable results for pressure sensing.

Regarding claim 7, Duden teaches the aeration diffuser system of claim 1, wherein the first pressure transducer and/or the second pressure transducer comprise an outer casing (a sensor housing 1405; sensors 1325 are of the type in Fig. 11, a sensor 1100 comprises a housing 1105) (see Duden, col. 10, lines 24-26; col. 9, lines 54-56; col. 7, lines 61-65; Fig. 11 and 14).
Duden does not explicitly teach the pressure transducer outer casing being made of a nickel-based steel alloy.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer casings of the Duden pressure transducers to be made of a nickel-based steel alloy as taught by Fujiwara because such a pressure transducer material is known in the art and thus the modified pressure transducer achieves predictable results for pressure sensing.

Regarding claim 8, Duden teaches the aeration diffuser system of claim 1.
Duden does not explicitly teach wherein the first pressure transducer and/or the second pressure transducer comprises a material chemically resistant to at least one of hydrochloric acid and formic acid.
Fujiwara teaches a pressure transducer comprising a material chemically resistant to at least one of hydrochloric acid and formic acid (the material of the pressure sensor detection tip (diaphragm 12 and body 25) can be any of (a) stainless steel, hastelloy; (b) glass/ceramic material) (see col. 8, lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden pressure transducers to be made of the chemically resistant materials of Fujiwara because such a pressure transducer material is known in the art and thus the modified pressure transducer achieves predictable results for pressure sensing.

Regarding claim 20, Duden teaches the method of claim 15.

Fujiwara teaches a pressure transducer comprising a material chemically resistant to at least one of hydrochloric acid and formic acid (the material of the pressure sensor detection tip (diaphragm 12 and body 25) can be any of (a) stainless steel, hastelloy; (b) glass/ceramic material) (see col. 8, lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden pressure transducers to be made of the chemically resistant materials of Fujiwara because such a pressure transducer material is known in the art and thus the modified pressure transducer achieves predictable results for pressure sensing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        February 3, 2022